Citation Nr: 0512563	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  01-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic acromioclavicular arthritis of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (RO) for 
additional development.  


FINDING OF FACT

The veteran's service-connected post-traumatic 
acromioclavicular arthritis of the right shoulder (right 
shoulder disability) is manifested by limitation of motion, 
pain, tenderness, and flare-ups.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for service-
connected right shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5010, 5201 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the increased rating issue decided herein.  

In April 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating for 
right shoulder disability.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that a VA examination was conducted in February 2003.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to his VA 
claims folder.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  



Factual Background

According to an August 1983 statement from R.R. Pennell, 
M.D., the veteran complained of pain and tenderness in the 
right shoulder.  Physical examination and x-rays of the 
shoulder revealed grade II subluxation of the right 
acromioclavicular (AC) joint.  There was tenderness to 
pressure but no gross instability.  

On examination by J.W. Saks, M.D., in February 2001, the 
veteran complained of pain and sensitivity of the right 
shoulder; he said that lifting was not a problem.  Physical 
examination revealed some prominence of the AC joint and 
widening of the distal right clavicle.  There was no warmth, 
redness, or swelling.  Range of motion of the right shoulder 
was symmetrical with the left side, except for flexion to 120 
degrees and internal rotation to 95 degrees on the right.  
There was tenderness in the AC joint.  There was excellent 
strength in abduction, forward flexion, and rotation.  The 
veteran had good biceps and triceps strength, and reflexes 
were bilaterally symmetrical at the biceps and triceps level.  
Arm circumference was 2 centimeters greater on the right.  X-
rays showed widening of the distal clavicle and narrowing of 
the AC joint but no osteophyte formation.  The impression was 
post-traumatic arthritis of the right AC joint, likely due to 
service injury.

VA outpatient records from September 2001 to February 2002 
reveal range of motion of the right shoulder in September 
2001 of 180 degrees of flexion, 170 degrees of abduction with 
pain, 130 degrees of adduction, 70 degrees of bilateral 
rotation with pain on internal rotation, and 60 degrees of 
extension.  Muscle strength in the shoulder was 5/5, and 
there was no sensory deficit in the upper extremities.  The 
assessment was right AC arthritis.  

According to a November 2001 medical report from S. Freedman, 
M.D., the veteran complained of pain, stiffness, lack of 
endurance, and flare-ups that could be very painful.  It was 
noted that he was right-handed.  He was taking pain 
medication.  Range of motion included abduction from 0-130 
degrees with pain at 140 degrees, flexion from 0-120 degrees 
with pain at 130 degrees, and rotation from 0-62 degrees with 
pain at 70 degrees.  It was noted that the veteran's right 
shoulder caused pain, fatigue, weakness, and lack of 
endurance, with pain having the major functional impact.  The 
diagnosis was arthritis of the right shoulder due to trauma.

VA outpatient records from March 2002 to March 2004 reveal 
that it was reported in March 2002 that range of motion of 
the right shoulder with limited with arm raising to 
approximately 80 degrees.  The veteran said that ibuprofen 
controlled the pain better than Naprosyn.  The impression was 
degenerative joint disease well controlled, service-connected 
condition.  

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in July 2002 that his right 
shoulder disability had increased in severity over the years 
(hearing transcript page 8), that he had trouble sleeping due 
to right shoulder pain (transcript page 5), and that he could 
not do any work with his right shoulder (transcript page 7).

The veteran complained at a VA examination in February 2003 
of constant throbbing pain at the superior aspect of the 
right shoulder.  He said that he had worked as a truck driver 
but had not worked since September 2000, when the company 
went out of business, and that he had missed many days from 
work because of right shoulder pain.  Physical examination 
showed a prominent bony protuberance at the end of the 
clavicle in the region of the AC joint, which was very 
sensitive to even light touch.  Motion included 170 degrees 
of flexion and 160 degrees of abduction with pain at the 
extremes, external rotation of 90 degrees, and internal 
rotation of 80 degrees.  The examiner noted that range of 
motion could be decreased by 30-40 percent during flare-ups 
or overuse and that the disability would have a significant 
impact on his ability to work because of pain involved in 
lifting and moving his right shoulder.  The diagnosis was 
right AC separation with the probable onset of post-
traumatic/degenerative arthritis.  X-rays of the right 
shoulder joint taken after the examination were interpreted 
as being essentially within normal limits.

VA outpatient records for April 2004 reveal that the veteran 
was taking Motrin for his right shoulder disability, that the 
shoulder was tender to the touch, that he could move the 
shoulder in all quadrants, and that there was no problem with 
his extremities except for mild tenderness at the AC joint on 
palpation.
Law And Regulations 

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected right shoulder disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right shoulder disability under the 
provisions of Diagnostic Code 5010 for degenerative 
arthritis.  According to this code, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a (2004).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the shoulder is considered a major 
joint.  38 C.F.R. § 4.45(f) (2004).

Under Diagnostic Code 5201, limitation of motion of the major 
extremity at shoulder level warrants a 20 percent evaluation; 
a 30 percent evaluation is warranted when motion is limited 
to midway between the side and shoulder level; limitation of 
motion of the major extremity to 25 degrees from the side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle, or scapula or 
ankylosis of the joint, none of which is present in this 
case.

Analysis

Although degenerative joint disease of the shoulder joint was 
not diagnosed on X-rays in February 2003, arthritis of the 
right shoulder was diagnosed in February 2001, November 2001, 
and March 2002.  Consequently, the disability is rated under 
Diagnostic Code 5003, which means that it is essentially 
rated based on limitation of motion.

The medical evidence on file, including VA examination in 
February 2003, shows service-connected right shoulder 
symptomatology involving pain and limitation of motion.  
Although range of motion of the veteran's right shoulder has 
varied over the years, there has been at least some loss of 
motion due to pain on all evaluations.  Flexion and abduction 
of the right shoulder have been over 90 degrees on all 
evaluations except when arm raising was noted to be limited 
to approximately 80 degrees in March 2002.  

Since almost all of the limitation of motion of the right 
shoulder noted above is not compensable under Diagnostic Code 
5201, a rating of 10 percent is correctly assigned for 
limitation of motion of the right shoulder, a major joint, 
under Diagnostic Code 5003.  

A 20 percent evaluation is not warranted under Diagnostic 
Code 5201 for limitation of motion of the right shoulder 
because the above noted range of motion of the right 
shoulder, with flexion and abduction normally to at least 120 
degrees, means that the veteran's right shoulder disability 
does not more nearly approximate limitation of motion to 
shoulder level.  38 C.F.R. § 4.7 (2004).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
has consistently complained of right shoulder pain, and there 
is evidence, as noted above, of limitation of motion of the 
right shoulder due to pain, including limitation of arm 
raising to 80 degrees in March 2002.  Additionally, Dr. 
Freedman concluded in November 2001 that the veteran's right 
shoulder disability caused pain, fatigue, weakness, and lack 
of endurance; and it was noted on VA examination in February 
2003 that range of motion could be decreased by up to 30-40 
percent during flare-ups or overuse and that the disability 
would have a significant impact on the veteran's ability to 
work because of pain.  Consequently, there is sufficient 
current medical evidence of right shoulder pain and flare-ups 
to warrant an increased evaluation of 20 percent for service-
connected right shoulder disability, with consideration of 
the factors discussed in DeLuca, under the provisions of 
Diagnostic Code 5201.  See 38 C.F.R. §§ 4.40, 4.45; see also 
38 C.F.R. § 4.21 (2004) (it is not expected that all cases 
will show all the findings specified; above all, a 
coordination of rating with impairment of function will be 
expected in all cases).  

A higher evaluation for right shoulder disability is not 
warranted because there is no clinical evidence of 
significant arthritis of the right shoulder and motion of the 
right shoulder has never been limited to near midway between 
the side and shoulder level.  

Since the medical evidence of record relied on by the Board 
is generally consistent and there is no evidence of clearly 
delineated significant increase or decrease in symptomatology 
since February 2001, the Board concludes that staged ratings 
are not warranted for this issue.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2004).  The Board finds that, while the veteran's 
right shoulder disability has contributed to his functional 
impairment, the veteran has not been hospitalized for the 
disability.  Although it was noted in February 2003 that the 
veteran's right shoulder disability had a significant impact 
on his ability to work, it was noted in March 2002 that his 
degenerative joint disease was well controlled and it was 
noted in April 2004 that he had no problem with his 
extremities except for mild tenderness at the AC joint on 
palpation.  In other words, the evidence as a whole does not 
consistently show marked interference with employment due to 
service-connected right shoulder disability.  The veteran has 
not submitted evidence that his right shoulder results in 
disability factors not contemplated in the criteria.  Thus, 
the RO's decision not to refer the veteran's claim for an 
increased evaluation for service-connected right shoulder 
disability to the Secretary for Benefits or to the Director 
of Compensation and Pension Service for extraschedular 
consideration was appropriate.  

Finally, although it was contended on behalf of the veteran 
in March 2005 that a separate rating should be assigned for 
the veteran's service-connected right shoulder disability 
under Diagnostic Codes 5202/5203, the Board notes, as 
addressed above, that there is no medical evidence on file of 
impairment, such as malunion or dislocation, of the right 
humerus, clavicle, or scapula, as required under Diagnostic 
Codes 5202 or 5203.  
ORDER

Entitlement to an increased evaluation of 20 percent is 
granted for service-connected right shoulder disability 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


